Title: From John Quincy Adams to Louisa Catherine Johnson Adams, 7 October 1822
From: Adams, John Quincy
To: Adams, Louisa Catherine Johnson


				
					My dearest friend.
					Washington 7. October 1822.
				
				Your Letter and Journal to the 3d. have come to hand. If I should give you the reasons why I cannot go and spend a week at Philadelphia to shew my friends there how much I long to be President, you would think them very ridiculous, and me not less so for detailing them—My friends at Philadelphia, are not the only ones who send me kind messages to inform me that unless I mend my manners, I shall never be President—Well, and what then? There will be Candidates enough for the Presidency without me—and if my delicacy is not suited to the times, there are Candidates enough who have no such delicacy. It suits my temper to be thus delicate—do they call it aristocratic hauteur, and learned arrogance? why so be it, my worthy friends and approved good Masters. It is not then cringing servility, nor insatiate importunity—If my friends would neither say nor write to me a single word about the Presidency, from this time forward until the Election is over I believe it would be better for me, and perhaps for them—The event will depend neither upon them nor upon me.—They and you think I am panting to be President, when I am much more inclined to envy Castlereagh, the relief he has found from a situation too much like mine, though I implore the mercy of God that I may never be so deserted of him as to seek relief in the same manner—I have reliance upon God, and therefore while possessed of my Reason I shall never cut the thread of my own life—I have reliance upon my Country, and therefore will never flinch from the duties or the dangers of any station to which she will call me—I have reliance upon myself (with God’s blessing) and hope I have resources to bear the neglect or the rejection of my Services by my Country—If I should tell you that I dread infinitely more than I wish to be President, you would not believe me—But suppose for a moment to be true—How would you advice me to act?—Will you say it is very easy to decline publicly to be a Candidate—No—That would be political suicide. It would be to distrust, both myself and my Country—It is my situation that makes me a Candidate, and you at least know that my present situation was neither of my own seeking, nor of my choice—Of the Public History of Mr Monroe’s Administration, all that will be worth telling to Posterity hitherto has been transacted through the Department of State—The Treaties with Great-Britain, with Spain, with France and with Russia, and the whole course of policy with regard to South America have been all under the immediate management of that Department—They are all Events affecting not only the present interests but the future Condition of this People—The acquisition of Florida, and the extension of the territories of the Union to the Pacific Ocean, have been accomplished, through that Department; and the formal admission of our right to border upon the South-Sea, both by Spain and Great-Britain has been first obtained, I might confidently say by me—That it has been obtained through the Department of State, in Mr Monroe’s Administration, is beyond the reach of contradiction or of Events—As to the Treasury, or War Departments, what single incident has occurred in this Administration, which will tell with credit to future ages? An army reduced to a Peace Establishment and a Treasury reduced to loans in profound Peace, from hitherto the only History of those two Departments under Mr Monroe—And now here at the heart of the Union, are two Printing Presses growing under the columns of ribaldry and invective, with which the Chieftains at the Head of those two Departments, through their respective partizans, are pelting each other in their rival race for the Presidency—They are at the same time here or elsewhere, pelting at me too, merely to keep me out of the course—So much for the Public History of Mr Monroe’s Administration—Now for its secret History. This has been one continued series of intrigues from the Amila Island expedition, the Senatorial Etiquette, and the Seminole War debaters, down to Jackson’s quarrels in Florida, and Jonathan Russell’s Duplicate, to bar my access to the next Presidency. All the leading members of both Houses of Congress; all the Editors of accredited Printing Presses throughout the Union; and all the Concussing managers of the State Legislatures, have been engaged each with his own views, and as retainers to their respective Patrons, in crying me down, and disgracing me in the estimation of the People—Meanwhile I have not a single active partizan in Congress—Not a single Printing Press in pay, or in promise—Not one member of any one State Legislature disposed to Canvas for me, or connected with my interest by any stimulant expectation of his own—Do my friends in Philadelphia, suppose me so totally blind to what is passing around me, as not to see what my situation is, or not to foresee what its result must be? Do they suppose, that while I see all the avenues to the Temple preoccupied one by one, and a crowd rushing to the gate, already stifling one another, I expect to obtain admission by standing still? Or do they think me besotted enough to believe that I could if I would tune the current of public opinion in my favor, by a week’s visit to Philadelphia? Tell them that I am going by another Road and to another Temple—That if they must have a President to whom they dare speak, and if they dare not speak to me, they must vote for another man—That I am not bound to be President of the United States, but that I am bound to perform the duties of Secretary of State so long as I hold that Office, and that Washington, and not Philadelphia is the place where those duties must be performed.You will tell me that I can’t understand a joke, and that you only wanted me to come to you, to fetch you home—If your brother returns here this day, as by your last Letter I am led to expect or if he comes this week without you, I will when you are ready to come send George to escort you. I would be most happy to go for you myself; but cannot now leave my office. We have been called again to sympathize with Domestic Afflictions—Mr. John Law, died last Friday Night, after a few days illness, of a bilious fever. I attended his funeral on Saturday—Johnson Hellen left us yesterday and returned to Rockville, quite recovered—I saw General Scott yesterday; just from Philadelphia—where he told me he almost saw you.I enclose you an order for 100 dollars and am as ever / affectionately yours
				
					A.
				
				
					Here with a Letter from Quincy for Mary Hellen.
				
			A.